Citation Nr: 1803849	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-20 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

2. Entitlement to a rating in excess of 20 percent for service-connected lumbar spine disability prior to June 6, 2014.  

3. Entitlement to a rating in excess of 10 percent for service-connected lumbar spine disability for the period between June 6, 2014, and February 26, 2016.

4. Entitlement to a rating in excess of 20 percent for service-connected lumbar spine disability from February 26, 2016.

5. Entitlement to separate evaluations for radiculopathy of the bilateral lower extremities.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2017, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

Additionally, the issue of entitlement to separate evaluations for radiculopathy of the bilateral lower extremities has been raised by the record based on the Veteran's reports of symptoms, as well as objective findings, indicative of a potential diagnosis of radiculopathy of the bilateral lower extremities, as discussed below.  As the Board retains jurisdiction over such issue as part and parcel of the Veteran's higher rating claim for a lumbar spine disability, it has been listed on the title page of this decision.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the October 2017 Board hearing referenced above, the Veteran testified that his service-connected bilateral hearing disability had worsened and that he was willing to attend a new VA examination to ascertain the current severity of his disability.  See BVA hearing transcript, p. 5.  Specifically, he stated that he is now required to use hearing aids, which he did not need at the time of the previous examination.  Additionally, he reported experiencing hearing difficulties when using the telephone.  Based on the Veteran's testimony of worsening symptomatology, and the fact that his last VA examination related to his hearing loss took place in March 2011, the Board finds that he should be afforded another VA examination to determine the current severity of his service-connected bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, at the October 2017 Board hearing, the Veteran testified that his service-connected lumbar spine disability had worsened and that he was willing to attend a new VA examination to ascertain the current severity of his disability.  See BVA hearing transcript, p. 4.  Specifically, he stated that he is now heavily dependent on the assistance of his walker and has fallen several times due to his lumbar spine disability.  Based on the Veteran's testimony of worsening symptomatology, and the fact that his last VA examination related to his lumbar spine disability took place in March 2011, the Board finds that he should be afforded another VA examination to determine the current severity of his service-connected lumbar spine disability.  See Snuffer, supra.  Further, the Veteran has not been afforded an adequate VA examination to measure his range of motion upon weight bearing, and under both active and passive conditions.  Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Therefore, a new examination is required to determine the severity of the Veteran's lumbar spine disability.

With respect to separate evaluations for radiculopathy of the bilateral lower extremities, the March 2011 examination report clearly indicates that the Veteran reported paresthesias and numbness related to his lumbar spine disability.  Additionally, at the October 2017 Board hearing, he reported symptoms including burning and numbness radiating to his legs.  A March 2017 VA treatment record further noted findings of leg numbness and tingling.  Therefore, given that the Veteran has consistently reported radicular symptoms related to his lumbar spine disability, which is supported by objective findings, the Board finds that he should be afforded a VA neurological evaluation examination for clarification of the noted deficiency.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding medical records related to treatment of his bilateral hearing loss, lumbar spine disability, and claimed radiculopathy from the VA. 

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated audiological studies should be performed and the results should be reported in detail. 

In addition to objective test results, the examiner should fully describe the functional effects caused by the bilateral hearing loss, as well as the impact of such, if any, on the Veteran's ability to work. 

3. Schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spine disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed and the results should be reported in detail. 

In addition to objective results, the examiner should ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine disability, including any functional effects-including during any periods of flare-ups. 

In particular, in order to comply with the Court's precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination should include range of motion testing in active and passive motion, and weight bearing and nonweight bearing.	 

4. Schedule the Veteran for a VA examination to determine the nature and severity of his claimed radiculopathy of the bilateral lower extremities.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed and the results should be reported in detail. 

(A) The examiner should identify all current diagnoses of neurological disorders, to specifically include right and left lower extremity radiculopathy, present since the date of the claim. 

(B) For each currently diagnosed neurological disorder of the bilateral lower extremities, the examiner should then render an opinion as to whether it is at least as likely as not that such disorder is related to the Veteran's military service. 

(C) For each currently diagnosed neurological disorder of the bilateral lower extremities, the examiner should also render an opinion as to whether it is at least as likely as not that such disorder is caused or aggravated by the Veteran's service-connected lumbar spine disability. 

(D) For each currently diagnosed neurological disorder of the lower extremities, the examiner should address the severity of the radiculopathy diagnoses and should discuss whether, and at what point in time, the level of severity changed.

The rationale for all opinions offered should be provided and the examiner should specifically consider and comment on the Veteran's reports of radicular symptoms.

4. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues on appeal.  If the benefits sought are not granted, the AOJ should issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




